IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,183-01


                           EX PARTE FELIPE G. GOBEA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1010410R IN THE 371ST DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to twenty five years’ imprisonment. The Second Court

of Appeals dismissed Applicant’s appeal for want of jurisdiction. Gobea v. State, 02-06-00459-CR

(Tex. App.– Fort Worth, August 31, 2007).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely inform Applicant of his right to file a pro se petition for discretionary review.
                                                                                                      2

       Appellate counsel filed an affidavit with the trial court. The trial court held a hearing in

which Applicant and appellate counsel testified. Based on the testimony developed at the hearing,

the trial court has entered findings of fact and conclusions of law that Applicant was improperly

denied the opportunity to seek discretionary review. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-06-00459-

CR that affirmed his conviction in Cause No. 1010410R from the 371st District Court of Tarrant

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: May 14, 2014
Do not publish